Case 2:19-cr-00314-APG-EJY
     Case 2:19-cr-00314-APG-EJY
                            Document
                                Document
                                     35 *SEALED*
                                          36 Filed 06/16/20
                                                   Filed 06/12/20
                                                             Page 1
                                                                  Page
                                                                    of 3 1 of 3

NICHOLAS A. TRUTANICH
United States Attorney
District of Nevada
Nevada Bar Number: 13644
BRIAN WHANG
Assistant United States Attorney
United States Attorney’s Office
501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101
702-388-6502

                               UNITED STATES DISTRICT COURT
                                     District of Nevada


UNITED STATES OF AMERICA,           )              Case No. 2:19-cr-00314-APG-EJY-1
Plaintiff,                          )
                                    )
       v.                           )                       PETITION FOR ACTION
                                    )                       ON CONDITIONS OF
WILLIAM ADAMS                       )                       PRETRIAL RELEASE
Defendant                           )



       Attached hereto and expressly incorporated herein is a Petition for Action on Conditions

of Pretrial Release concerning the above-named defendant prepared by Alicia Coughlin, U. S.

Pretrial Services Officer. I have reviewed that Petition, and I concur in the recommended action

requested of the court.




    Dated this 12th day of June, 2020.

                                                           NICHOLAS A. TRUTANICH
                                                           United States Attorney


                                                           By           /S/                .
                                                                BRIAN WHANG
                                                                Assistant U. S. Attorney
Case 2:19-cr-00314-APG-EJY
     Case 2:19-cr-00314-APG-EJY
                            Document
                                Document
                                     35 *SEALED*
                                          36 Filed 06/16/20
                                                   Filed 06/12/20
                                                             Page 2
                                                                  Page
                                                                    of 3 2 of 3

PS 8
(Revised 12/04)


                                   UNITED STATES DISTRICT COURT
                                               for the
                                        DISTRICT OF NEVADA

U.S.A. vs. WILLIAM ADAMS                                         Docket No 2:19-cr-00314-APG-EJY-1

                         Petition for Action on Conditions of Pretrial Release

       COMES NOW Alicia Coughlin, U.S. PRETRIAL SERVICES OFFICER, presenting an official
report upon the conduct of defendant William Adams. The defendant initially appeared on
December 10, 2019, before Your Honor and was ordered released on a personal recognizance
bond with the following conditions of release:

       1. The defendant shall report to U.S. Pretrial Services for supervision.
       2. The defendant shall abide by the following restrictions on personal association, place of
           abode, or travel: Travel is restricted to Clark County, NV.
       3. The defendant shall maintain current residence and may not move prior to obtaining
           permission from the Court, Pretrial Services or the supervising officer.
       4. The defendant shall refrain from possessing a firearm, destructive device, or other
           dangerous weapons.
       5. Any firearms and/or dangerous weapons shall be removed from the defendant’s
           possession within 24 hours of release from custody and the defendant shall provide
           written proof of such to Pretrial Services or the supervising officer.
       6. The defendant shall submit to any testing required by Pretrial Services or the supervising
           officer to determine whether the defendant is using a prohibited substance. Any testing
           may be used with random frequency and may include urine testing, the wearing of a
           sweat patch, a remote alcohol testing system and/or any form of prohibited substance
           screening or testing. The defendant shall refrain from obstructing or attempting to
           obstruct or tamper, in any fashion, with the efficiency and accuracy of any prohibited
           substance testing or monitoring which is/are required as a condition of release.
       7. The defendant shall pay all or part of the cost of the testing program based upon his/her
           ability to pay as Pretrial Services or the supervising officer determines.
       8. The defendant shall refrain from use or unlawful possession of a narcotic drug or other
           controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical
           practitioner.
       9. The defendant shall not be in the presence of anyone using or possessing a narcotic drug
           or other controlled substances.
       10. The defendant must appear in court as directed and, if convicted, must surrender as
           directed to serve a sentence the court may impose.

On May 7, 2020, a violation report was submitted to address the defendant’s noncompliance with
conditions of release. Pretrial Services requested modification of the defendant’s release conditions
and Your Honor approved the addition of the following conditions:

       11. The defendant shall participate in a program of inpatient or outpatient substance use
           therapy and counseling if Pretrial Services or the supervising officer considers it advisable
Case 2:19-cr-00314-APG-EJY
     Case 2:19-cr-00314-APG-EJY
                            Document
                                Document
                                     35 *SEALED*
                                          36 Filed 06/16/20
                                                   Filed 06/12/20
                                                             Page 3
                                                                  Page
                                                                    of 3 3 of 3

    12. That the defendant shall pay all or part of the cost of the substance use treatment program
        or evaluation based upon her ability to pay as determined by Pretrial Services or the
        supervising officer.


Respectfully presenting petition for action of Court and for cause as follows:

   1. Mr. Adams failed to report to drug testing on May 18, 2020, May 31, 2020, June 4, 2020
      and June 9, 2020.
   2. Mr. Adams has repeatedly failed to provide documentation from his medical provider
      indicating whether he should be quarantined, or if he is cleared to normal activity. This
      has become a barrier to treatment referral and engagement.
   3. Mr. Adams failed to report to a status hearing on June 1, 2020.

PRAYING THAT THE COURT WILL ORDER THAT A SUMMONS BE ISSUED BASED UPON THE
ALLEGATIONS OUTLINED ABOVE. FURTHER, THAT A HEARING BE SET TO SHOW CAUSE WHY
PRETRIAL RELEASE SHOULD NOT BE REVOKED.


 ORDER OF COURT                                    I declare under penalty of perjury that the
                                                   information herein is true and correct.
 Considered and ordered this ____16th day of       Executed on this 12th day of June, 2020.
 June, 2020 and ordered filed and made a
 part of the records in the above case.            Respectfully Submitted,



 ______________________________
 Honorable Brenda Weksler
                                                EO_____________________________
                                                  Alicia Coughlin
 U.S. Magistrate Judge                             U.S. Pretrial Service Officer
                                                   Place: Las Vegas, Nevada
